DETAILED ACTION

A response was received on 22 March 2022.  By this response, Claims 1-3, 6, 8-12, 17-21, 24, and 25 have been amended.  No claims have been added or canceled.  Claims 1-25 are currently pending in the present application.

Response to Arguments

Applicant's arguments filed 22 March 2022 have been fully considered but they are not persuasive.
Regarding the objection to Figure 9 as requiring a prior art label, Applicant argues that the architecture illustrated in Figure 9 is “suitable for implementing various embodiments” and is therefore new (page 15 of the present response, citing paragraph 0068 of the specification).  However, although the cited paragraph does indicate that the architecture is suitable for implementing embodiments of the invention, there is nothing depicted in the figure that shows any implementation of aspects of the invention.  The depicted components are generic computer components that are described in a generic manner (see paragraphs 0069-0072).  Therefore, only that which is old is illustrated.
Regarding the objection to Figure 5 for informalities, as well as the objections to the specification and Claims 7, 8, 16, 17, 23, and 24, Applicant argues that one of skill would understand the use of “hamming” and “gray” (pages 15 and 17 of the present response).  However, because Hamming and Gray are proper names, as acknowledged by Applicant, they should be capitalized.
Regarding the objection to the specification for informalities, Applicant notes that, as per 37 CFR 1.73, a summary of the invention is optional and not required (pages 15-16 of the present response).  If a summary was intentionally omitted, Applicant is requested to make an explicit statement confirming this on the record.
Regarding the rejection of Claims 1-25 under 35 U.S.C. 112(a) for failure to comply with the enablement requirement, Applicant argues that “a GF [Galois field] and mathematical expression are known” and that the specification describes GF conversion in several paragraphs, and further argues that one of skill in the art “could make or use GF conversion for encryption from the disclosures in the patent… coupled with information known in the art, such as general GF and mathematical expression, without undue experimentation” (pages 17-18 of the present response, citing paragraphs 0031-0033, 0038, 0047-0052, 0067, and 0078 of the specification, focusing particularly on paragraphs 0031-0033).  However, the specification does not detail what mathematical operations would be required to convert a Galois field from a first factor to a second factor and a third factor as recited in the claim.  While the cited paragraphs do provide examples of different Galois fields, there is no description of any operations or calculations to convert between the different fields or factors.  The examples provided relating to GF(28), GF((24)2), and GF(((22)2)2) all reduce to GF(28) and there is no description of what the distinctions between these different fields may be.  All of the cited paragraphs only describe the general terminology of converting a GF from one factor to another without providing any details of what functions, steps, or calculations would be used to perform the conversions.  Although Applicant states that one of skill in the art could perform the conversion given the specification and information known in the art, Applicant provides no evidence of what other information known in the art would be required, nor does Applicant explain how such details would be combined to result in the claimed conversions.  The lack of details or examples in any detail beyond the claim language suggests that there is little direction provided by the inventor.  Combined with the broad scope of the claims, this suggests that the enablement of the description is not commensurate in scope with the claims and that undue experimentation would be required to make or use the invention based on the disclosure.
Regarding the rejection of Claims 1-25 under 35 U.S.C. 112(b) as indefinite, with respect to the limitation of a Galois field of an encryption key or of a data block as recited in Claims 1 and 2, inter alia, Applicant argues that a Galois field is a field that contains a finite number of elements, which is not disputed, and Applicant further asserts that a key or data block is also a field with a finite number of elements (page 19 of the present response).  However, it is not clear how a single data value such as a key or data block would be a field, which has a specific mathematical definition in this context.  Namely, a field is a set together with two binary operations (addition and multiplication) that are required to satisfy specific properties.  It is not clear how a single data value such as a key or data block would themselves have a Galois field, rather than the key or block being represented using a Galois field or similar.  This ambiguity renders the bounds of the claims indefinite.
Regarding the rejection of Claims 6 and 15 under 35 U.S.C. 112(d) as being of improper dependent form, Applicant argues that the network does not have to be a component of the apparatus or the claimed medium (page 19 of the present response).  However, because the network is not an element of the apparatus of Claim 1 or the medium of Claim 10, it does not appear that Claims 6 and 15, which only recite further specifics about the network, would provide a further limitation on the subject matter of Claims 1 and 10 from which they respectively depend.
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Drawings

The amendments to the drawings include two replacement sheets for Figure 8.  It is not clear which of these replacement sheets is to be used.  If one of the sheets is intended to be marked-up copy of amended Figure 8, it must be labeled as an annotated sheet as per 37 CFR 1.121(d)(1).  A single new replacement drawing for Figure 8 must be resubmitted to make clear which replacement sheet is to be used.
The objection to the drawings for failure to comply with 37 CFR 1.84(p)(5) is withdrawn in light of the amendments to the specification.  The objections to Figure 9 as requiring a prior art label and to the drawings for minor informalities are NOT withdrawn, for the reasons detailed above, and because not al issues have been addressed, as detailed below.
Figure 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because they include informalities.  In Figure 5, “gray” and “hamming” should read “Gray” and “Hamming” because they are proper names.  In Figure 8, circuit 824, it appears that “CP” should read “CF”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The objection to the disclosure for informalities is NOT withdrawn, for the reasons detailed above, and because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.
The disclosure is objected to because of the following informalities:  
The specification does not include a summary of the invention as per 37 CFR 1.73 and MPEP § 608.01(d).  If a summary was intentionally omitted, Applicant is requested to make a statement confirming this on the record.
The specification includes minor grammatical and other errors.  For example, in paragraph 0020, ECDH is not an encryption algorithm, but is instead a key agreement protocol.  It is also not clear how the disclosure would apply to an asymmetric algorithm such as DSA or ECDSA.  In paragraph 0023, line 3, “XOR’d” should read “XORed” (see also paragraph 0024).  In paragraph 0023, line 7, “XOR’ing” should read “XORing” (no apostrophe).  In paragraph 0026 and throughout the specification, “hamming” should read “Hamming” and “gray” should read “Gray” as proper names.  In paragraph 0033, line 10 (see page 5 of the present response), it appears that “compare 430” may be intended to refer to “block 430”.  In paragraph 0034, “CBC mode” should refer to CBC-MAC.  In paragraphs 0048, lines 3-4, it appears that “digital signature certificate (DSC)” does not refer to an encryption algorithm but instead to a certificate.
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

The objection to Claims 7, 8, 16, 17, 23, and 24 for informalities is NOT withdrawn for the reasons detailed above.
Claims 7, 8, 16, 17, 23, and 24 are objected to because of the following informalities:  
In Claims 7, 8, 16, 17, 23, and 24, “hamming” should read “Hamming” and “gray” should read “Gray” as proper names.
Appropriate correction is required.

Claim Rejections - 35 USC § 101

The rejection of Claims 10-18 under 35 U.S.C. 101 as directed to non-statutory subject matter is withdrawn in light of the amendments clearly limiting the claims to non-transitory machine readable storage media.

Claim Rejections - 35 USC § 112

The rejections of Claims 1-25 under 35 U.S.C. 112(a) for failure to comply with the enablement requirement and under 35 U.S.C. 112(b) as indefinite, and the rejection of Claims 6 and 15 under 35 U.S.C. 112(d) as being of improper dependent form are NOT withdrawn, for the reasons detailed above, and because not all issues have been addressed, as detailed below.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A determination of a failure to comply with the enablement requirement is made considering the undue experimentation factors set forth in MPEP § 2164.01(a).  In the present application, the factors which appear to weigh most heavily are the breadth of the claims (MPEP § 2164.08), the amount of direction provided by the inventor (MPEP § 2164.03), and the existence of working examples (MPEP § 2164.02).  Claims 1, 10, and 19 broadly recite converting a Galois Field (GF) of an encryption key from a first factor to a second and third factor and converting a GF of a data block from the first factor to the second and third factors.  Claims 2, 11, and 20 broadly recite converting a GF of cipher blocks from the second or third factors to the first factor.  These conversion operations are broadly recited, and the claims do not require any specific details of what functions or steps are used to perform these conversions.  The specification only describes converting in similar terms as recited in the claims.  For example, see paragraph 0032, which does mention specific numerical values for the factors but which does not include any detail of how those conversions are to be performed.  There are no details of what functions, steps, or calculations would be used to perform the conversions.  There is not a clear example in the specification of how the conversions could be implemented.  The lack of details or examples in any detail beyond the claim language suggests that there is little direction provided by the inventor.  Combined with the broad scope of the claims, this suggests that the enablement of the description is not commensurate in scope with the claims (MPEP § 2164.08) and that undue experimentation would be required to make or use the invention based on the disclosure (MPEP § 2164.06).
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a Galois Field (GF) of an encryption key” and “a GF of a data block”.  It is not clear how a key or data block would themselves have a Galois field, rather than the key or block being represented using a Galois field or similar.  The above ambiguities render the claim indefinite.
Claim 2 recites “a GF of the first cypher block” and “a GF of the second cypher block”.  It is not clear how data block would itself have a Galois field, rather than the block being represented using a Galois field or similar.
Claim 3 recites “the first cypher block having the GF of the first factor” in lines 2-3 and 4, and “the second cypher block having the GF of the first factor” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claims.  Although Claim 2 does recite first and second cypher blocks having the GF of the first factor, Claim 3 does not depend from Claim 2.
Claim 7 recites “a counter block for block chaining mode” in line 6; however, cipher block chaining mode does not use a counter.
Claim 10 recites “a Galois Field (GF) of an encryption key” and “a GF of a data block”.  It is not clear how a key or data block would themselves have a Galois field, rather than the key or block being represented using a Galois field or similar.  The above ambiguities render the claim indefinite.
Claim 11 recites “a GF of the first cypher block” and “a GF of the second cypher block”.  It is not clear how data block would itself have a Galois field, rather than the block being represented using a Galois field or similar.
Claim 12 recites “the first cypher block having the GF of the first factor” in lines 2-3 and 4, and “the second cypher block having the GF of the second factor” in line 5.  There is insufficient antecedent basis for these limitations in the claims.  Although Claim 11 does recite first and second cypher blocks having the GF of the first factor, Claim 12 does not depend from Claim 11.
Claim 16 recites “a counter block for block chaining mode” in line 6; however, cipher block chaining mode does not use a counter.
Claim 19 recites “a Galois Field (GF) of an encryption key” and “a GF of a data block”.  It is not clear how a key or data block would themselves have a Galois field, rather than the key or block being represented using a Galois field or similar.
Claim 20 recites “a GF of the first cypher block” and “a GF of the second cypher block”.  It is not clear how data block would itself have a Galois field, rather than the block being represented using a Galois field or similar.
Claim 21 recites “the first cypher block having the GF of the first factor” in lines 1-2 and 3, and “the second cypher block having the GF of the second factor” in line 4.  There is insufficient antecedent basis for these limitations in the claims.  Although Claim 20 does recite first and second cypher blocks having the GF of the first factor, Claim 21 does not depend from Claim 20.
Claim 23 recites “a counter block for block chaining mode” in line 5; however, cipher block chaining mode does not use a counter.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites that the network is a vehicle to anything network; however, this does not appear to clearly describe a further limitation on the claimed apparatus, since the network does not appear to be a component of the apparatus.
Claim 15 recites that the network is a vehicle to anything network; however, this does not appear to clearly describe a further limitation on the claimed medium.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner’s Note

Because the claims are rendered indefinite and not enabled by the issues as detailed above in reference to the rejection under 35 U.S.C. 112(a) and (b), it has not been possible to fully construe pending Claims 1-25 in order to analyze the claims for novelty under 35 U.S.C. 102 and non-obviousness under 35 U.S.C. 103.  As per MPEP § 2173.06 II, if there is uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. See also In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).  A search has been performed to the extent possible, and references that appear to be relevant are included on the attached form PTO-892, Notice of References Cited.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kreimer et al, US Patent Application Publicaiton 2022/0045839, discloses a method using Galois field transformations in encryption.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Zachary A. Davis/Primary Examiner, Art Unit 2492